DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12, 13, 15-19 and 25-27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson (U.S. Pub. No. 20060138063).
Regarding Claim 12, Johnson discloses a storage basket used for storing and displaying food products and packages in a refrigerator or freezer unit, the storage basket comprising: a first portion including an upright wall (Figure 4), the upright wall being imperforate (Figure 4), thereby creating a solid barrier to prevent solid particles, liquids, and/or gases to flow through the upright wall; and a second portion (Figure 4) secured to an interior surface of the upright wall and extending therefrom (Figure 4), wherein the second portion includes a bottom wall (Figure 4) and has a plurality of perforations (Figure 4), and wherein the plurality of perforations cooperate to permit solid particles, liquids, and/or gases to flow through the second portion by way of the perforations, thereby allowing visibility of airflow around and about materials contained in the storage basket (Figure 4).

    PNG
    media_image1.png
    470
    516
    media_image1.png
    Greyscale
 
Regarding Claim 13, Johnson discloses the second portion is secured to the first portion adjacent to a bottom perimeter edge of the upright wall (Figure 4).
Regarding Claim 15, Johnson discloses the second portion comprises: a plurality of first support members having vertical portions coupled to the upright wall (Figure 4); and a plurality of second support members having vertical portions coupled to the upright wall (Figure 4).
Regarding Claim 16, Johnson discloses the plurality of first support members and the plurality of second support members are made from metal wire (paragraph 16; 10 formed of same material as the basket 62), and the upright wall is formed from a single sheet of metal (paragraph 16).
Regarding Claim 17, Johnson discloses the plurality of first support members and the plurality of second support members are made from metal wire (paragraph 16), and the upright wall is formed from one of a plastic material or a glass material (paragraph 16; plastic coating).
Regarding Claim 18, Johnson discloses the plurality of first support members, the plurality of second support members, and the upright wall are each formed from one of a plastic material or a glass material (paragraph 16, plastic coating).
Regarding Claim 19, Johnson discloses a storage basket used for storing and displaying food products and packages in a refrigerator or freezer unit, the storage basket comprising: a first portion including an upright wall (Figure 4), the upright wall including a planar front wall, a planar rear wall, a planar first side wall, and a planar second side wall (Figure 4), wherein the upright wall has an unbroken interior surface (Figure 4); a second portion (Figure 4) coupled to and extending from the upright wall of the first portion (Figure 4), the first portion and the second portion being made from different materials (paragraph 16), wherein the second portion has a plurality of perforations (Figure 4), and wherein the plurality of perforations cooperate to permit solid particles, liquids, and/or gases to flow through the second portion by way of the perforations, thereby allowing visibility of airflow around and about materials contained in the storage basket (Figure 4).
Regarding Claim 25, Johnson discloses the second portion is formed from metal wire, and the first portion is formed from a single sheet of metal (paragraph 16, 62 made of the same material at 10).
Regarding Claim 26, Johnson discloses the second portion is formed from metal wire, and the first portion is formed from one of a plastic material or a glass material (paragraph 16).
Regarding Claim 27, Johnson discloses the second portion is secured to an interior surface of the upright wall (Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 20-24 and 28-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (U.S. Pub. No. 20060138063) in view of Nilsson et al. (D493308).
Regarding Claim 14, Johnson discloses the second portion comprises wire secured to the bottom perimeter edge of the upright wall (Figure 4).  Johnson does not disclose a wire grid.  However, Nilsson et al. teaches a wire grid (figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Johnson to include a wire grid, as taught by Nilsson et al., in order to prevent objects from falling out of the basket.
Regarding Claim 20, Johnson discloses the second portion comprises wire secured to a bottom perimeter edge of the upright wall (Figure 4).  Johnson does not disclose a wire grid.  However, Nilsson et al. teaches a wire grid (figure 2).  Therefore, it 
Regarding Claim 21, Nilsson et al. teaches the wire grid comprises a first plurality of spaced wires extending within first spaced planes and a second plurality of spaced wires extending within second spaced planes, the first spaced planes and the second spaced planes being transverse to one another (Figure 2).
Regarding Claim 22, Nilsson et al. teaches the first plurality of spaced wires extend between the planar front wall and the planar rear wall of the upright wall and the second 3Application No. 16/361,951Docket No.: 30018/45807CAmendment dated Oct. 2, 2020Reply to Office action of June 11, 2020plurality of spaced wires extend between the planar first side wall and the planar second side wall of the upright wall of the first portion (Figure 2).
Regarding Claim 23, Nilsson et al. teaches the first plurality of spaced wires and the second plurality of spaced wires overlap one another to form a bottom wall of the second portion (Figure 1).
Regarding Claim 24, Nilsson et al. teaches the bottom wall includes an angled portion (figure 2).
Regarding Claim 28, Nilsson et al. teaches the wire grid comprises a first plurality of spaced wires extending within first spaced planes and a second plurality of spaced wires extending within second spaced planes, the first spaced planes and the second spaced planes being transverse to one another (Figure 2).
Regarding Claim 29, Nilsson et al. teaches the first plurality of spaced wires and the second plurality of spaced wires overlap one another to form a bottom wall of the second portion (Figure 1).
Regarding Claim 30, Nilsson et al. teaches the bottom wall includes an angled portion (Figure 2).
Regarding Claim 31, Johnson discloses the upright wall of the first portion includes a planar front wall, a planar rear wall, a planar first side wall, and a planar second side wall (Figure 4), and the first plurality of spaced wires extend between the planar front wall and the planar rear wall of the upright wall and the second plurality of spaced wires extend between the planar first side wall and the planar second side wall of the upright wall of the first portion (Figure 4).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        



/JAMES N SMALLEY/Examiner, Art Unit 3733